UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7595


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD GIBSON, SR., a/k/a Bernard Willis,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-2; 8:13-cv-01825-PJM)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se.  Stuart A. Berman, Chan
Park, Assistant United States Attorneys, Greenbelt, Maryland,
Sandra Wilkinson, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard      Gibson,     Sr.,       seeks    to     appeal       the    district

court’s order dismissing his “Motion for Relief in the Interest

of   Justice    Under       Section    2255(f)(3)         of    Title      28     (second-in-

time)”   as    a     successive       and   unauthorized             habeas     motion,       and

denying his subsequent Fed. R. Civ. P. 59(e) motion.                                The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate      of      appealability         will       not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,     a   prisoner          satisfies       this    standard       by

demonstrating        that     reasonable          jurists       would      find      that     the

district      court’s      assessment       of     the    constitutional             claims    is

debatable      or    wrong.      Slack      v.     McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Gibson has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

                                              2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3